                        Case 1:20-cv-05504-AT Document 9 Filed 07/20/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                    Emily Gallagher, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                           Civil Action No. 20-cv-5504
                                                                        )
        New York State Board of Elections, et al.                       )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See attached rider.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: J. Remy Green
                                           Cohen&Green P.L.L.C.
                                           1639 Centre St., Suite 216
                                           Ridgewood, NY 11385
                                           remy@femmelaw.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             07/20/2020                                                                     /s/ J. Gonzalez
                                                                                          Signature of Clerk or Deputy Clerk
                         Case 1:20-cv-05504-AT Document 9 Filed 07/20/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-5504

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
           Case 1:20-cv-05504-AT Document 9 Filed 07/20/20 Page 3 of 3



                                SUMMONS RIDER

New York State Board of Elections;
40 NORTH PEARL STREET, SUITE 5
ALBANY, NY 12207-2729

Peter S. Kosinski
40 NORTH PEARL STREET, SUITE 5
ALBANY, NY 12207-2729

Andrew Spano
40 NORTH PEARL STREET, SUITE 5
ALBANY, NY 12207-2729

Douglas Kellner
40 NORTH PEARL STREET, SUITE 5
ALBANY, NY 12207-2729

Todd D. Valentine,
40 NORTH PEARL STREET, SUITE 5
ALBANY, NY 12207-2729

Robert A. Brehm
40 NORTH PEARL STREET, SUITE 5
ALBANY, NY 12207-2729

Andrew Cuomo
633 3rd Ave., 38th Fl.
New York, NY
